Citation Nr: 1424077	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  04-31 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2005, the Veteran testified via video-conference at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a July 2005 decision, the Board denied the appeal as to the left shoulder disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In June 2012, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs and remanded this issue to the Board for action consistent with the terms of the JMR.  In accordance with the Court Order, the Board remanded the issue of entitlement to service connection for a left shoulder disability to the RO for additional development.  That development completed, the issue has properly been returned to the Board for appellate consideration.  

In a letter dated in February 2014, it appears that the Veteran may be seeking to reopen a claim of entitlement to service connection for a brain injury that he contends was sustained in an accident involving a taxi cab in Japan in 1972 (this is not clear).  The Board denied that appeal in March 2013 and it has no jurisdiction over it.  The Board refers this matter to the RO for appropriate action (if needed).  


FINDING OF FACT

The Veteran's disability of his left shoulder did not have onset during his active service and was not caused by his active service.  
CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Merits

The Veteran seeks VA disability benefits ("service connection") for a left shoulder disability that he contends originated during his active service.  He has reported that he dislocated his left shoulder on more than one occasion during active service and that the documented 1974 post-service injury for which he was treated and filed a workmen's compensation claim, exacerbated the alleged in-service dislocations.  Following review of all evidence of record, the Board concludes that the Veteran had only an unrelated bruise of his left scapula during active service and his left shoulder disability present during the course of his claim is unrelated to that injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A December 18, 1968 service treatment note documents that the Veteran reported that he fell down a ladder one day earlier and hit his left scapula.  He was found to have a bruise over the lower medial part of the scapula and he had good range of motion.  Prescription was one day of light duty.  

Service treatment records contain no later reports of shoulder symptoms. 

A July 1972 report of medical examination makes no mention of his left shoulder but instead indicates that his upper extremities, spine and other musculoskeletal system were normal.  

Based a detailed review of the record, the Board concludes that he did have an injury of his left scapula during service and such injury was from a fall down a ladder and resulted in a bruise with no further complaints during service.  This is evidence against his claim because it tends to show that he did not dislocate his left shoulder during service but rather had a bruise over the scapula in 1968 with no residuals at the time of his separation from active service some three and one half years later.  

An October 2013 VA examination report documents a diagnosis of degenerative joint disease of the left shoulder and recurrent dislocation of the left shoulder.  Based on the October 2013 report, the Board concludes that he had a left shoulder disability during the course of his claim and appeal.  

The question in this case is whether there is a nexus between the in-service injury and the current disability.  The Board ultimately determines that the preponderance of the evidence is against a finding that the nexus element has been met.  It therefore must deny the appeal.  Now it turns to a discussion of its reasons and bases for its determination:  

First, the Board finds that the Veteran is not an accurate historian as to the reports of his in-service injury that he has made while seeking VA compensation benefits for the left shoulder disability.  This is particularly significant because a favorable medical opinion, provided by Dr. "J.L." in 2001, is based on an incorrect account of the in-service injury.  

In this regard, the threshold requirements for a probative expert opinion are that it is based upon sufficient facts or data and that the opinion is the product of reliable principles and methods.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008).  That the expert is suitably qualified and sufficiently informed are threshold requirements but most of the value of a medical opinion comes from its reasoning.  Id. at 304.

VA first received a claim of entitlement to service connection from the Veteran in July 1972.  At that time his claimed disabilities were of both knees, his left elbow, his back, and his hearing.  

Importantly, at that time, while citing the problems above, he did not cite the problem at issue. 

VA provided a medical examination with regard to those claims in November 1972 but there is no mention of a problem with his shoulder at that time.  That examination report documents that he complained of aching in his left elbow and referred to an injury in November 1971 and that in 1969 he developed pain in his back from changing and lifting a tire and could not straighten.  The examiner remarked that his left elbow and left shoulder were negative other than pain on extension of both elbows.  

The facts above are important in that, to the extent that the Veteran asserts that his left shoulder has been symptomatic since service, this examination report is evidence against his claim.  Additionally, the fact that he sought service connection for orthopedic disabilities at that time but did not seek service connection for a left shoulder disability is a factor in the Board's determination that his reports of shoulder problems since service are not inaccurate historical accounts.  If the Veteran had shoulder symptoms at that time and had dislocated his shoulder during service it follows that he would have reported such facts during the examination and would have then sought service connection for it when he sought service connection for a left shoulder disability when he sought service connection for other orthopedic disabilities.  

The Veteran again sought service connection in February 1982.  At that time he claimed entitlement to disability benefits for a skin condition and a left knee condition.

Again, the Veteran made no reference to a shoulder problem. 

VA provided a special orthopedic examination in May 1982.  The report of that examination documents the Veteran reported history of hurting his back and knees during service and his report that he had an operation for recurrent dislocation of his left shoulder in 1974.  There is no other mention of his shoulder in that report.  

This is evidence against his current claim and tends to show that the Veteran did not injure is shoulder during service, other than the bruise documented in the service treatment records.  If he had an in-service shoulder dislocation, as he now asserts, it does not follow that he would seek service connection for these other disabilities but not for a left shoulder disability.  Additionally, his report of shoulder operation is that it occurred in 1974, well after his period of active service.  

Simply stated, while silence regarding a particular problem sometimes does occurs with veterans who, in many cases, do not file claims for VA compensation until years after service, this is not a situation in which this Veteran does not file claims (or does not know how to file a claim).  In this case, on the particular facts of this case, based  on a detailed review of the record over time, the Veteran's claim that he has had shoulder problems since service, while at the same time filing claims of service connection for other problems and not citing the shoulder problem at all, provides some evidence against this claim.  

In effect, at this time, and at other times, the Veteran himself is providing highly probative factual evidence against his own claim.

It was not until July 1999 that the Veteran filed a claim of entitlement to service connection for a left shoulder disability.  In his claim, he referred only to the disability and that he had been treated by Dr. "J.L." in 1974-75.  

VA requested records from Dr. J.L. and in September 1999, Dr. J.L. replied that he no longer had any of the information regarding 1974-75 treatment of the Veteran's left shoulder.  

In May 2000, the Veteran submitted records of his treatment by Dr. J.L. for his left shoulder.  

Importantly, these records clearly document that the Veteran was seen by Dr. J.L. at the time that he had filed a workmen's compensation claim for a post-service injury.  He reported that he injured his shoulder on September 16, 1974 and that his employer was Pillsbury River Terminal.  A December 1976 emergency outpatient record from Divine Redeemer Memorial Hospital documents that the Veteran had injured his shoulder in the fall of 1974 at Pillsbury River Terminal and that at that time he pulled his shoulder out of joint.  

A January 1975 document from Dr. J.L. indicates that the Veteran fell on September 16 or 17 of 1974 while working at Pillsbury River Terminal and injured his left shoulder.  An Employers Mutual Liability Insurance Company of Wisconsin document, signed by Dr. J.L. in October 1974, documents that the Veteran injured his shoulder on September 16, 1974 and described the injury as the Veteran slipping, and grabbing a railing at which time his shoulder was torn out of joint.  It indicates that he was loading barges at that time.  

While the Board would not make a medical determination in this case, the citation in this record to a torn out shoulder joint or pulled shoulder in 1974 would clearly suggest, by lay inspection of this record, that the 1974 injury was some form of shoulder dislocation, the one the Veteran claims occurred during his service from July 1968 to July 1972.  

These records are evidence against the Veteran's claim and tend to show that he is not an accurate historian as to his reports of in-service left shoulder dislocations.  If the Veteran had dislocated his shoulder during service, it does not follow that there would be no mention of such injury in these records cited above.  Rather, what is apparent from a detailed review of this record is that the Veteran was able to load barges until he injured his shoulder in September 1974.  It is reasonable to expect that at least somewhere in these records there would be a notation of a previous shoulder dislocation if one had occurred.  This is because the Veteran would have an overriding interest in obtaining correct medical care.  

The Board has considered that he may not have reported an earlier injury as he was seeking workmen's compensation benefits.  However, he underwent surgery for the shoulder and the Board finds that a reasonable person's interest in obtaining correct medical care would be paramount in such a situation.  

During a May 2001 VA examination, the Veteran reported that he had left shoulder dislocations during service.  He reported that one occurred in 1972 while aboard ship and the other occurred while in parachute school.  He reported that he either reduced the dislocations by himself or with the help of a fellow service member.  He reported that the personnel in his unit avoided seeking medical attention because of the stigma of that particular branch of service, the Marine Corp, in seeking medical treatment.  

The examiner found the Veteran's statements regarding service to be plausible.  The examiner also stated as follows:  "I am unable to establish a connection between the specific left scapular bruise or hematoma in the patient's present shoulder and condition.  The record does not show connecting evidence between the inservice injury and the present or current residual."  Here, the examiner had drawn a line through the word "in" and added the word "and" after "present shoulder."  

Any interpretation of the "and" and the line through "in" would be entirely speculative.  

What is clear is the examiner did not find a nexus, and the Board makes such a finding.  Given that the basis for the JMR included this opinion, the Board does not here rely on the opinion.  It does, however, consider the Veteran's report of shoulder dislocations during service and his explanation as to why there is no report of such dislocations in the service treatment records.

Here, the Veteran's explanation as to why he did not report shoulder dislocations during service is inconsistent with other facts of record.  He sought medical treatment for other symptoms during service; notably, orthopedic symptoms.  If he was reluctant to report medical problems it does not follow that he would have reported symptoms of his left tibia in August 1968, the scapula bruise in December 1968, a left elbow abrasion in July 1970, a left wrist injury in July 1970, and a sore left knee in July 1971 and April 1972.  This is simply inconsistent with his view that he did not report problems, even minor ones.   

In a November 2001 statement, Dr. J.L. provided the following:

[The Veteran] tore the capsule of his L shoulder when it was dislocated in parachute school in 1968 by history related to me.  He had [illegible] problems with it while still in the service in 1971 & 72.  He saw Dr. [T.G.] in St. Paul in 1974 (D.C. subsequently died many years ago).  I then saw [the Veteran] who had exacerbated his pre existing shoulder problem.  I did a combination Barnhart and [illegible] procedure on his L shoulder in about 1976.  Our records have been destroyed and the hospital records are incomplete.  The hospital record indicate a visit for post op pain to the emergency room and two for shoulder athrograms.  The final arthogram was done by the radiologist was inadeqauate.  The second was done by me which [illegible] the shoulder capsule with its attachments to be normal or intact with some adhesions.  

This report is afforded only the most minimal of probative value.  First, it is based on facts that the Board finds are incorrect.  Dr. J.L wrote this some 25 years after he treated the Veteran.  As he had no records documenting that the Veteran had reported in-service shoulder dislocations to him in 1974-77, Dr. J.L.'s statement in 2001 the Board finds was based on the Veteran's report circa 2001 of in-service dislocations.  

Although the word before "problems with it while still in the service in 1971 & 72" is not completely legible, from the context it appears to be a statement that he had problems in 1971 and 1972 with his shoulder.  However, as indicated above, he reported other orthopedic problems (knee) during service in 1971 and 1972 but did not report a left shoulder problem.  Dr. J.L. opinion is therefore no more than a conclusory statement based on the Veteran's inaccurate report of history of his left shoulder disability.  As such Dr. J.L.'s report is afforded little weight.  

In a December 2001 statement, the Veteran pointed to the December 1968 entry in his service treatment records as evidence of an in-service left shoulder injury and stated that this was still bothering him.  Thus, it appears that he was, at this time, contending that it was the December 1968 injury that caused continuing symptoms (from 1968 to 2014) of his left shoulder.  This is inconsistent with his report documented in the May 2001 VA examination report that he dislocated his shoulder during service but did not report it because of the stigma associated with seeking medical treatment.  This inconsistency tends to show that the Veteran is not an accurate historian.  

In April 2005, the Veteran submitted a copy of the December 1968 service treatment note regarding the bruise of his left scapula.  He attached a note to the service treatment record, stating "18 Dec 1968 my left shoulder came out of joint!  A marine helped me put it in.  I went to sick bay."  

This statement is again inconsistent with his report to the examiner in 2001 that he did not seek treatment for in-service left shoulder injuries due to the stigma associated with seeking medical treatment.  The inconsistency impacts negatively on the accuracy of his reports of an in-service injury of his shoulder other than a bruise.  Moreover, if he did seek treatment for a dislocated shoulder in 1968, as he asserted in 2005, then it does not follow that there would be no mention of the dislocation in the service treatment note.  

During the April 2005 hearing before the undersigned, the Veteran testified as follows:  

The um, left shoulder, I, when I was in parachute school in Lake Hearst (sic), New Jersey, I had slipped on a ladder and grabbed a hold with my left arm and pulled it out of joint and one of the other, I think it was a sailor that was there, he grabbed it and twisted it and it went back in place and I went to sick bay and the lady said well there's not much you can do now.  But they made a note of it and I brought that, and then a couple times, I don't know when it was, but at least once after that, it came out of joint and somebody helped me get it back in and then after I got out of the marines, I was working for Pillsbury on Pigs Eye Lake in Minnesota, in St. Paul, Minnesota , and it came out, I was walking up a stairway and slipped, grabbed a hold of the railing, then I pulled it out and somebody there helped me with it and then workmen's comp paid for a private doctor, not VA, but another one to do a surgery.  

April 2005 Hearing Transcript at 8-9.  

Dated the same date as the hearing, is a statement indicating that the Veteran was submitting additional evidence.  He submitted a copy of the December 1968 service treatment note regarding the bruise of his left scapula.  He attached a note to the service treatment record, stating "18 Dec 1968 my left shoulder came out of joint!  A marine helped me put it in.  I went to sick bay."  

Again, this statement is inconsistent with his report to the examiner in 2001 that he did not seek treatment for in-service left shoulder injuries due to the stigma associated with seeking medical treatment.  Again, the inconsistency impacts negatively on the credibility of his reports of an in-service injury of his shoulder other than a bruise.  

Moreover, if he did seek treatment for a dislocated shoulder in 1968, as he asserted in 2005, then it does not follow that there would be no mention of the dislocation in the service treatment note.  That is, the December 1968 note documents only that he had a fall and a bruise.  If he had dislocated his shoulder it is reasonable to expect that the medical professional would have documented that along with the documentation of the fall.  What is more likely, and consistent with the December 1968 note, is that he had no dislocation of the left shoulder but rather had a fall and resultant bruise.  

Based on the inconsistencies just explained, both between the Veteran's statements and the service treatment records as to the nature of his in-service shoulder injury, the Board finds that he had no dislocation of his shoulder during his active service.  Rather, the most probative evidence, the entry in the service treatment records, shows that his injury consisted of a bruise of his left scapula in December 1968 with no further complaints regarding his shoulder during service or until his post service injury in 1974.  

Notwithstanding the above, consistent with the JMR, in March 2013 the Board remanded this issue and directed that the Veteran should be scheduled for a VA examination and the examiner should provide a complete rationale for any opinion expressed.  The Board directed the examiner to diagnose any current disability and provide an opinion as to whether it is at least as likely as not that a left shoulder disability either began in or was caused by the Veteran's active service.  

VA provided the examination in October 2013.  The examiner diagnosed degenerative joint disease and recurrent dislocation.  In a section describing the history of the disability, the examiner stated as follows:  

Stiff pain left shoulder since inj in 1974 had op for recurrent dislocation and workmens comp award 20% for same from Minnesota WCC board in April 1976 following in at Pillsbury river terminal in 1974.  

The Board also directed that if the examiner concludes that the Board's question cannot be resolved without resorting to speculation, the examiner should explain whether that was because of limitations of his/her knowledge or those of the medical community at large.  

The examiner provided the following opinion:  

It is less likely as not that cond is secondary to related or result of mil svc rationale is there is no evidence to connect current condition to mil svc or events therein - he had inj to left shoulder after mil svc in 1974 requiring operation documented in cfile and for which he was awarded WCC 20% for left shoulder; one time inj in 1968 of left scapula was a contusion which did not result in any further c/o left shoulder thru out rest of mil svc until inj in 1974 working at Pillsbury river terminal.  

This is not a statement of an inability to provide an opinion without resort to speculation.  Rather it is an opinion that his current left shoulder disability is unrelated to service.  Moreover, it is an opinion rooted in the facts that the Board has found as to the injury in service and the injury in 1974.  See Monzingo v. Shinseki, 26Vet. App. 97, 106 (Nov. 21, 2012) (holding that an examination is not necessarily inadequate where "the rationale provided by the examiner [does] not explicitly lay out the examiner's journey from the facts to a conclusion, so long as that rationale can be discerned from a "review of the report as a whole"). 

The examiner's opinion is unfavorable to the Veteran's claim.  Although the Board directed the examiner to comment on the relevance, if any, of certain evidence, it was left to the examiner's discretion to determine what was relevant in the context of providing an expert medical opinion.  Associated with the claims file is the request for a left shoulder examination printed on September 25, 2013.  The request shows that the examiner was provided with the instructions that the Board directed in its Remand as to addressing the relevance, if any, of the six items of evidence/findings.  In this regard, as noted above, it is not only the medical evidence in this case that provides evidence against this claim:  The Board finds that the facts of this case, including, at some points, the Veteran's own prior statements, provide highly probative evidence against this claim.  Thus, the Board concludes that the examiner would have addressed such items if he deemed them relevant to his opinion.  

The Board affords the examiner's opinion considerable probative weight because it is supported by logical reasoning that relates the facts that the medical expert found relevant to the conclusion that the left shoulder disability is not related to the Veteran's active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that most of the value of a medical opinion lies in its reasoning.  This is because the examiner's rationale is logical and relates the facts the examiner, who is the medical expert, found relevant to the nexus opinion.  

Contrasting this opinion with that of Dr. M.L., the Board notes that 2013 opinion is consistent with the facts found while Dr. M.L.'s is not.  Additionally, Dr. M.L. provided no explanation for why he believed that there was any recurrence of a preexisting injury in 1974.  This is particularly important given that none of records submitted by the Veteran from 1974-1977 mention a preexisting injury and there is significant factual evidence that there was no preexisting injury or problem with the shoulder prior to the 1974 injury, including statements/claims from the Veteran himself. 

The October 2013 rationale is logical given the facts that the Board has determined are accurrate as to the in-service injury while Dr. J.L.'s opinion leaves too large a gap in its reasoning to be afforded any significant probative weight.  

Finally, the Board has considered the Veteran's own opinion that his current left shoulder disability is due to his active service.  To the extent that he bases this on his reports of alleged dislocations during service, or any injury other than what is documented in the service treatment records, the Board has already explained its determination that his history of such injuries is not accurate.  Therefore, his opinion based on such injuries is afforded only the most minimal of probative weight.  

To the extent that he contends that the injury that is documented in the service treatment records is the cause of his current left shoulder disability, he has not explained how he arrived at this medical conclusion.  The Board finds that such opinion, essentially that a fall and bruise of the scapula led to his current left shoulder disability, is not a competent medical opinion.  Whether an in-service fall resulting in a bruise of the scapula led to later arthritis and dislocations of the shoulder is not something that can be determined by observation with one's senses.  Nor is it a simple question.  Rather, because of its complexity under the facts of this case, this question is subject only to expert evidence.  As the Veteran has not demonstrated expertise in the area of determining the nexus of orthopedic conditions the Board finds his opinion in this regard to not be competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board finds that the most probative evidence of record consists of the service treatment records and the October 2013 expert opinion, beyond the facts cited above.  The preponderance of evidence of record shows that the Veteran sustained only a bruise (contusion) of his left scapula during service and dislocated his left shoulder post service in a work related injury.  The preponderance of evidence also shows that that his current left shoulder disability is not related to his active service.  For these reasons, his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2003.  Although the letter did not inform him as to how disability ratings and effective dates are assigned, a letter sent in March 2010 did provide such notice.  Any timing error as to notice involving these downstream elements is harmless error because, as the Board here denies his appeal, the questions of a proper disability rating and effective date will not be reached.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  

The claims folder also shows that the Veteran is in receipt of social security disability benefits (SSA).  In the July 2005 Board decision, it was acknowledged that neither the administrative decision awarding these benefits nor the medical records used to determine entitlements to benefits were associated with the claims folder.  However, a report of contact form dated in August 2003 showed that the Veteran's social security medical records were nearly eight inches thick, requiring several man-hours to duplicate.  This report of contact form strongly implied that VA was already in receipt of many, if not all, of the medical records in the social security file.  Finally, and most importantly, the report showed that the Veteran had waived VA's obligation to obtain these records.  As such, the Board declined to pursue this evidence further.  While the prior Board decision was vacated, the JMR did not cite the failure to obtain SSA records as a reason for vacating the decision.  See Carter v. Shinseki, No. 12-0218 (May 20, 2014).  Indeed, even reviewing the Veteran's statements about his SSA application, the Veteran asserted that it was entirely related to his neuropsychiatric claims.  Moreover, he testified that the records were recent (meaning since 2000).  A remand on this basis is clearly not warranted. 

Based on the evidence of record, the Board finds that obtaining SSA records would not provide a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The reasoning is that the issue involves whether he dislocated his shoulder during service or had a fall and a bruise with no recurrence during service.  Records regarding the in-service injury, and the 1974 work related injury are associated with the claims file and the Veteran has never pointed to SSA records as having additional information.  It is acknowledged that the SSA application involved records which were created years after his separation from service, and which were in regard to psychiatric issues.  Moreover, the Veteran has not identified receiving any treatment his left shoulder condition that is not already of record, and his assertion is that the majority of the SSA file consisted of VA records (which already appear to be contained in the claims file).  As such, there is effectively no reasonable possibility that that the SSA records could substantiate his claim.  

It is important here that the Veteran's claim and his appeal are denied because his injury of the left shoulder that led to the current disability was not that incurred during service but rather the post service injury that is well documented.  As such, even if the SSA records contained additional medical opinions relating current symptoms to an in-service head injury, those records would not provide a reasonable possibility of substantiating the Veteran's claim as the Board, for the reasons expounded above, has concluded that the preponderance of evidence is against a finding that his in-service injury consisted of other than a bruised scapula in December 1968 and is not related to his current disability.  Moreover, there has been no indication from the Veteran or in the JMR that SSA records should be obtained to further the Veteran's claim of entitlement to service connection for a left shoulder disability.   As to his mention of the SSA in his February 2014 letter, discussed in detail later in the instant document, the Board has determined that the letter is solely in regard to his claim of entitlement to injuries, other than that involving his left shoulder, that he alleges occurred in a taxi cab incident.  As such, the Board finds that there is no reasonable possibility that the SSA records would help to substantiate the Veteran's claim of entitlement to service connection for a left shoulder disability and therefore, VA has no duty to assist him in obtaining the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In a May 2014 letter, the Veteran's representative requested that the Board consider whether the October 2013 examination is inadequate to reach a fully informed decision in light of the Board's detailed remand instructions.  In the March 2013 Remand, the Board directed the examiner to specifically address the relevance, if any, of the following pieces of evidence and/or Board findings:  (1) The service treatment records showing treatment for a left shoulder injury in 1972, but not showing any follow-up shoulder treatment for the Veteran's remaining 3.5 years in service, (2) the finding that the Veteran's upper extremities were normal at separation, (3) the fact that the Veteran filed a claim with VA at separation for four disabilities (elbow, knees, hearing, and back) but did not mention any left shoulder problems, (4) the private treatment records from the 1970s following the Veteran's work accident in 1974, (5) the opinion by Dr. L. suggesting that the Veteran's left shoulder disability began in-service (but also considering the fact that in a record dated in January 1975, Dr. L. stated that the Veteran had a recurrent left shoulder problem subsequent to an injury in September 1974, failing to in any way mention the Veteran's military service), (6) the VA examiner's 2001 opinion which essentially found that it was too speculative to relate the Veteran's current left shoulder disability to his in-service shoulder injury, (7) the finding by the Board that the Veteran is not an accurate historian of his disabilities, for reasons fully cited within the body of this decision.  

First, the Board notes that the statement "the service treatment records showing treatment for a left shoulder injury in 1972 but not showing any follow-up shoulder treatment for the Veteran's remaining 3.5 years in service" is obviously incorrect as far as the year "1972" given the record and the fact that the Veteran was discharged in July 1972.  This could not be misleading to the examiner as it is clear from the records when he was treated, the time period from December 1968 to July 1972 is 3.5 years, and the examiner clearly reviewed the service treatment records.  That error is therefore of no consequence.   

The Board has carefully considered the adequacy of the October 2013 examination and finds that it is adequate.  While the Board's Remand directive was detailed, the detail was in the items of evidence that the Board asked the examiner to comment on the relevance of, if any.  It is clear from a Compensation and Pension detail report printed in September 2013, that the examiner was apprised of the Board's request.  The fact that the examiner did not comment on some of the items means no more than that he did not find them relevant to his opinion.  The opinion is adequate because the examiner clearly considered the history of the Veteran's left shoulder disability, described his left shoulder in sufficient detail, and provided an analysis to support his conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

In that May 2014 argument, the representative stated, after providing argument specific to the left shoulder claim, the following: "Finally, [the Veteran] is submitting the attached letter and waives initial review by the agency of original jurisdiction.  The Board should consider a remand for additional development as requested by the Veteran."  

The letter signed by the Veteran, and dated in February 2014, states as follows:

Diane, could you have someone get these for me. I've try twice to get copy's (sic) of my orders from. St. Louis. Mo. [apparently the National Personnel Records Center].  Each time they would say come on over & you can go thought (sic) the info you want.  Both times they wouldn't let me in .  So I'm putting this task on you (the VA on Count.)  Please get the medical evidence form hosp. Fatema, Okinawa (Marine Corp Air Station) also travel orders form Subic Bay Naval Hosp. to Okinawa, to Treasure Island (San Fran) Calif.  I know I was examined by doctors at all 3 places.  Marine Corp Barracks might have travel orders I now every day of the year, there is info. As to were (sic) you were or not at.  [Veteran's name and address] So basicly (sic) I need info on where I was from May 1972 to 13 July 1972 each day.  Also I believe my dad made a statement to the S.S. (Social Security) at some time from 1972 to 1993 telling them about my case.  And I've never seen this in my case.

There is no mention of the left shoulder injury in this letter.  It is noted that the Veteran has filed numerous claims, including a claim for benefits based on an injury that he has reported occurred in March 1972, while stationed in Japan, and involving being struck by a taxi cab.  The Board reasonably concludes, based on a highly detailed review of this record, that this letter is in regard to the Veteran's claim regarding the alleged taxi cab incident and not in regard to his left shoulder disability claim, and makes this factual determination.  The Board will now explain this factual determination:   

During the April 2005 hearing (which is now, very unfortunately, more than nine years ago, a point of fact that the Board wishes to apologize),  in which the undersigned was able to speak directly with the Veteran in order to understand what he was contending, and what he was not contending, the Veteran testified that he was hit by a taxi cab in March 1972 in Japan and shortly after, in April 1972, he was sent to Cubi Point in the Philippines at Subic Bay and put in a hospital, or a building similar to a hospital, and then sent to Okinawa.  During that hearing, the Veteran's representative specifically stated that a number of disabilities for which the Veteran was seeking VA benefits derived from the taxi cab incident but that his claimed shoulder disability was separate from that incident. 

The RO denied that claim in October 2003 on the basis that there was no evidence of a head injury during service.  The Board denied his appeal in the March 2013 decision.  The denial was based on the Board's determination that the Veteran was not involved in an injurious incident involving a taxi cab during service.  Review of the record and the Board's March 2013 decision shows that the dates in question, May to July 1972, are related to the taxi cab related incident and not related to his claim of entitlement to service connection for a left shoulder disability.  Moreover, the Veteran has never reported that his left shoulder was examined or that he was treated for any left shoulder condition in Japan or after 1968.  Rather, he has reported that he either did not seek treatment for a left shoulder injury or sought treatment only in 1968.  

Additionally, there is no mention of his left shoulder in the February 2014 letter.  Rather, the letter is in the nature of attempting to prove the occurrence of the taxi cab incident.  Finally, the letter is dated months before the May 2013 argument and there is no indication that the letter is anything more than correspondence regarding obtaining proof of the taxi cab incident.  

As there is no mention of the Veteran's left shoulder in the letter dated in February 2014 and given the above facts regarding these separate claims, the Board concludes that the Veteran's February 2014 letter is not a statement asserting that there are records relevant to his shoulder disability that exist and have not been obtained.  Therefore, the Board will not remand the issue currently before it based on this letter.  To the extent that the Veteran seeks to reopen his previously denied claim regarding injuries sustained in the alleged taxi cab incident, he is free to seek to reopen his claim.  

In this regard, it is very important for the Veteran to understand that the nature and extent of the Veteran's current disabilities are not in question.  The Veteran clearly has several serious disabilities which make his life very difficult.  The critical question in this case, however, is whether it is at least as likely as not (50% or greater chance) that the current shoulder problem was caused or aggravated by service more than 40 years ago.  In this case, regrettably, the Board has found against the claim as well as finding that there is clearly no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


